UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2258


NOEL A. DALE,

                     Plaintiff - Appellant,

              v.

TWC ADMINISTRATION LLC, a/k/a Time Warner Cable,

                     Defendant – Appellee

              and

TIME WARNER CABLE,

                     Defendant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:14-cv-00169-FL)


Submitted: April 25, 2017                                        Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noel A. Dale, Appellant Pro Se. Shalanna Lee Pirtle, Stacy Kaplan Wood, PARKER,
POE, ADAMS & BERNSTEIN, LLP, Charlotte, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Noel A. Dale appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on his complaint brought under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e – 2000e-17 (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Dale v. TWC Admin., LLC, No. 5:14-cv-00169-FL (E.D.N.C. Sept. 23,

2016). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            AFFIRMED




                                           3